In an action to recover damages for an alleged breach of contract by defendant, in failing, to make available, for plaintiffs’ use and- occupancy, accommodations in one of defendant’s cars alleged to have been purchased by plaintiffs from defendant, judgment in favor of plaintiffs reversed on the law and the facts, and a new trial granted, with costs to appellant to abide the event. Orders appealed from affirmed, with costs. The verdict is excessive. Moreover, it is our opinion that error was committed in the admission of evidence during the testimony of plaintiffs’ medical witness, which was highly speculative in character, and in permitting plaintiffs’ attorney, in summation, to argue that the jury might assume that defendant’s breach of duty was willful. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ., concur.